Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 19,
2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00355-CV
                                     ____________

               IN RE AMIR FRANCISCO GOLABBAKHSH, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  245th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-63847



                      MEMORANDUM                      OPINION

       On April 13, 2012, relator Amir Francisco Golabbakhsh filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In
his petition, relator complains that respondent, the Honorable Roy Moore, presiding judge
of the 245th District Court of Harris County, abused his discretion in a March 16, 2012,
order by placing restrictions on the release of medical records of the real party in interest,
Narjes Modarresi.

       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
We determine the adequacy of an appellate remedy by balancing the benefits of mandamus
review against its detriments. Id. at 136.

       A trial court abuses its discretion if it reaches a decision so arbitrary and
unreasonable as to amount to a clear and prejudicial error of law, or if it clearly fails to
analyze or apply the law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,
382 (Tex. 2005). When reviewing the trial court’s decision for an abuse of discretion, we
may not substitute our judgment for that of the trial court with respect to the resolution of
factual issues or matters committed to the trial court’s discretion. See Walker v. Packer,
827 S.W.2d 833, 839-40 (Tex. 1992).

       Relator has not established that the trial court abused its discretion. Accordingly,
we deny relator’s petition for writ of mandamus.


                                             PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                              2